TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-22-00394-CV


                                     In re Irwin Pentland


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator has filed a petition for writ of mandamus complaining of the trial court’s

failure to hear or consider several motions he filed in an underlying suit affecting the parent-

child relationship. This Court subsequently received a supplemental record demonstrating the

trial court has set the motions for virtual or telephonic hearing on Friday, September 16, 2022

at 8:30 a.m. See In re Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig.

proceeding) (“A case becomes moot if a controversy ceases to exist between the parties at any

stage of the legal proceedings ....”). Accordingly, we dismiss the petition for writ of mandamus

as moot.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Baker, Triana, and Kelly

Filed: August 17, 2022